Citation Nr: 0524239	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  02-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to February 15, 
2000 for a grant of a 100 percent evaluation for service-
connected jejunal stromal sarcoma.

2.  Entitlement to restoration of a 100 percent evaluation 
for service-connected jejunal stromal sarcoma for the period 
from August 1, 2002 to August 20, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran a 100 
percent evaluation for service-connected jejunal stromal 
sarcoma effective on February 15, 2000.  During the course of 
the appeal of the aforementioned issue, the veteran also 
perfected a timely appeal of a May 2002 rating decision which 
reduced a 100 percent evaluation for his jejunal stromal 
sarcoma to 20 percent, effective August 1, 2002.  Subsequent 
rating decisions not on appeal reduced the 20 percent 
evaluation to a noncompensable evaluation, effective on 
September 20, 2002; thereafter, a 100 percent evaluation was 
re-established for the jejunal stromal sarcoma, effective on 
August 21, 2003.  Therefore, the Board is characterizing this 
issue as entitlement to restoration of a 100 percent 
evaluation for jejunal stromal sarcoma for the period from 
August 1, 2002 to August 20, 2003.


FINDINGS OF FACT

1.  On April 28, 2000, the veteran claimed entitlement to an 
increased evaluation in excess of 20 percent for jejunal 
stromal sarcoma.

2.  For the period from May 5, 1996 to February 14, 2000, the 
veteran's jejunal stromal sarcoma was not manifested by an 
active malignancy.

3.  For the period of August 1, 2002 to August 20, 2003, the 
veteran's jejunal stromal sarcoma was not manifested by an 
active malignancy.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 15, 
2000, for a grant of a 100 percent evaluation for jejunal 
stromal sarcoma have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).

2.  The criteria for a 100 percent evaluation for jejunal 
stromal sarcoma for the period of August 1, 2002 to August 
20, 2003 have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.344(c), 4.114, Diagnostic Code 
7343 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, the RO 
provided the veteran with express notice of the provisions of 
the VCAA in correspondence dated in December 2004, in which 
it provided the veteran with an explanation of how VA would 
assist him in obtaining necessary information and evidence.  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  Under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A review 
of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  In addition to obtaining relevant private and 
VA medical records pertaining to the veteran's treatment for 
his service-connected jejunal stromal sarcoma, he has been 
provided with VA examinations which address the status of his 
service-connected disability for the time periods at issue.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).


Pertinent Laws And Regulations Relative To The Facts Of The 
Case

Evaluating service-connected jejunal stromal sarcoma:

A rating of 100 percent is assigned for malignant neoplasms 
of the digestive system, during active malignancy or 
antineoplastic therapy and continues beyond the cessation of 
any surgical procedure.  38 C.F.R. § 4.114, Diagnostic Code 
7343.  Six months following the surgery the appropriate 
disability rating is determined by mandatory VA examination.  
If there has been no recurrence or metastasis, the disability 
rate is based on residuals.

The veteran's service-connected jejunal stromal sarcoma has 
necessitated surgical treatment resulting in gastrointestinal 
resectioning of his small bowel and omentum.  

Symptomatic residuals of a resection of the small intestine, 
with diarrhea, anemia, and inability to gain weight, warrants 
the assignment of a 20 percent evaluation.  38 C.F.R. 
§ 4.114, Diagnostic Code 7328.  Assignment of a 40 percent 
evaluation is warranted when symptomatic residuals of a 
resection of the small intestine results in definite 
interference with absorption and nutrition, manifested by 
impairment of health and objectively supported by examination 
findings including definite weight loss.  Id.  Assignment of 
a 60 percent evaluation is warranted when symptomatic 
residuals of a resection of the small intestine results in 
marked interference with absorption and nutrition, manifested 
by severe impairment of health objectively supported by 
examination findings including material weight loss.  Id. 

The veteran's service-connected postoperative residuals of 
resectioning of his stomach, small intestine, and omentum are 
also ratable for stomach injury residuals.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7310, 7301 (2004).  Assignment of a 
10 percent evaluation is warranted when there is moderate 
symptomatology, as evidenced by pulling pain on attempting 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation with perhaps 
alternating with diarrhea, or abdominal distention.  
Assignment of a 30 percent evaluation is warranted for 
moderately severe symptomatology, with a partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain, as that 
required in a 50 percent evaluation.  Assignment of a 50 
percent evaluation, the maximum rating under these diagnostic 
codes, is warranted for severe symptomatology, with definite 
partial obstruction shown by x-ray, with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  

Stabilization of disability evaluations:

The veteran has been granted service connection for jejunal 
stromal sarcoma effective on January 30, 1996.  The history 
of his claim shows that a 100 percent evaluation for this 
disability was awarded for the period from January 30, 1996 
to May 4, 1996.  Thereafter, it was reduced to 20 percent for 
the period from May 5, 1996 to February 14, 2000.  A 100 
percent rating for active malignancy was assigned for the 
period from February 15, 2000 to July 31, 2002.  The total 
rating was then reduced to 20 percent for the period from 
August 1, 2002 to September 19, 2002, and then further 
reduced to a noncompensable evaluation from September 20, 
2002 to August 20, 2003.  At the present time, the veteran's 
jejunal stromal sarcoma is rated 100 percent disabling, 
effective on August 21, 2003.  The Board observes that at no 
time has any rating assigned to the gastrointestinal cancer 
disability been in continuous effect for a period of 5 years 
or more as the cancer has not been clinically demonstrated to 
be a stabilized condition.  Therefore, the provisions 
regarding stabilization of disability evaluations do not 
apply in the present case.  38 C.F.R. § 3.344 (2004).  
Medical re-examinations disclosing improvement in the jejunal 
stromal sarcoma will thus warrant a reduction in rating.  Id. 

Effective dates for increased rating claims:

The relevant regulations provide that the effective date of 
an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the day of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The effective date may also be the earliest date as of which 
it is "factually ascertainable" that an increase in 
disability had occurred if the claim is received within one 
year from the date of the increase.  38 C.F.R. § 3.400(o)(2).  
Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155 (2004).  Further, VA or uniformed services medical 
records may form the basis of an informal claim for increased 
benefits where a formal claim of service connection has 
already been allowed.  
38 C.F.R. § 3.157 (2004).

(a.)  Entitlement To An Earlier Effective Date Prior To 
February 15, 2000, For A Grant Of A 100 Percent Evaluation 
For Service-Connected Jejunal Stromal Sarcoma.

The veteran's private medical records show that on May 4, 
1995, he underwent surgical resectioning of his small bowel 
to remove a cancerous abdominal tumor mass which was 
determined to have been a jejunal stromal sarcoma.  By rating 
decision of December 1997, service connection was awarded for 
jejunal stromal sarcoma as secondary to exposure to Agent 
Orange during his period of service in Vietnam.  A subsequent 
rating decision assigned the effective date of January 30, 
1996 for the grant of service connection.  

The history of the veteran's claim shows that his jejunal 
stromal sarcoma was assigned a 100 percent disability 
evaluation for the period from January 30, 1996 to May 4, 
1996.  Thereafter, subsequent rating decisions not on appeal 
reduced this total evaluation to 20 percent, effective May 5, 
1996.  On April 28, 2000, VA received the veteran's claim for 
consideration of an increased rating.  The RO granted a 100 
percent evaluation for his cancer disability, effective on 
February 15, 2000, based on the findings of a February 15, 
2000 abdominal computerized tomography scan (CT) indicating 
the presence of a suspicious mass in his left greater omentum 
indicative of a metastatic deposit.  

The report of an abdominal CT scan taken in April 1998 at 
Trinity Lutheran Hospital shows that except for diffuse fatty 
infiltration of the veteran's liver that were unrelated to 
his service-connected jejunal stromal sarcoma, no 
abnormalities were seen and no evidence of recurrent sarcoma 
was present.  A review of the remainder of the record shows 
no remanifestation of the cancer until the February 15, 2000 
CT scan. 

The veteran's total rating for jejunal stromal sarcoma had 
been in effect for the period from January 30, 1996 to May 4, 
1996, based on the effective date of the commencement of the 
service connection award and covering the remainder of the 
one-year period following his surgery of May 5, 1995.  The 
Board finds that the rating was properly reduced to 20 
percent for the period from May 5, 1996 to February 14, 2000, 
based on the medical evidence indicating that there was no 
active cancer process for this period.  The RO was thus 
correct in rating the veteran's jejunal stromal sarcoma based 
on the residuals of the disease and its treatment.  

The veteran's claim for a rating increase in excess of 20 
percent for his gastrointestinal cancer was received on April 
28, 2000.  The applicable laws and regulations governing 
effective dates for claims for rating increases provide for 
an effective date predicated the earliest date upon which it 
is factually ascertainable that the increase in disability 
occurred if within one year prior to the date of receipt of 
the claim; otherwise, the effective date shall be the date of 
receipt of the claim.  See 38 C.F.R. § 3.400(o)(2).  
Therefore, the earliest possible date the veteran could be 
awarded a total rating for jejunal stromal sarcoma is April 
28, 1999, if the facts demonstrate that his cancer was 
disabling to a total degree on that date.  However, the 
objective medical evidence clearly does not demonstrate 
active manifestations of the service-connected cancer until 
his February 15, 2000 CT scan.  As the objective evidence 
does not demonstrate the presence of an active malignancy 
relating to the veteran's jejunal stromal sarcoma for the 
period from May 5, 1996 to February 14, 2000, his claim for 
an earlier effective date prior to February 15, 2000 for a 
total rating for jejunal stromal sarcoma must be denied.

(b.)  Entitlement To Restoration Of A 100 Percent Evaluation 
For Service-Connected Jejunal Stromal Sarcoma For The Period 
From August 1, 2002 To August 20, 2003.

The history of the veteran's claim shows that by rating 
decision of May 2002, a 100 percent disability evaluation 
assigned to the service-connected jejunal stromal sarcoma was 
reduced to 20 percent, effective August 1, 2002, and that the 
veteran appealed this determination.  Thereafter, a November 
2003 rating decision further decreased the 20 percent 
evaluation to a noncompensable one for the period from 
September 20, 2002 to August 20, 2003, but then assigned a 
100 percent evaluation for the gastrointestinal cancer 
commencing on August 21, 2003, based on the findings of an 
August 21, 2003 abdominal CT scan revealing the presence of a 
large soft tissue mass in his left lower quadrant 
representing a recurrent sarcoma.  

The transcripts of a February 2002 RO hearing and a February 
2004 hearing before the Board shows that the veteran 
testified that the chronic nature of his service-connected 
jejunal stromal sarcoma and the fact that it was prone to 
actively recur at any time was evidence, in itself, that it 
was a totally disabling disease at all times and that his 
total rating should therefore be restored for the period in 
question and made permanent.  He further testified that he 
had been orally informed by one of his treating physicians 
that CT scans of his abdomen during his period of remission 
revealed, in retrospect, indications of an active malignancy 
although he admitted that there was no medical documentation 
to substantiate this assertion.

VA oncological treatment reports dated in August 2002 and 
December 2002 show that the veteran was "doing very well" 
with no new complaints, pain, or discomfort and that he was 
exercising regularly.  The reports referred to a recent 
abdominal CT scan taken in August 2002 which was negative for 
showing any signs of active cancer.

A VA oncological treatment report dated in March 2003 shows 
that the veteran's cancer was in a state of remission.  The 
report referred to a recent abdominal CT scan taken in 
February 2003 which was negative for showing any signs of 
active cancer.

The report of a private medical consultation conducted in May 
2003 by L.L. Doane, M.D., of Kansas City Cancer Centers, 
shows that the veteran was in no acute distress and that his 
jejunal stromal sarcoma was in clinical remission, with no 
active symptomatology or any measurable disease observed on 
CT scan.

A review of the remainder of the record shows no 
remanifestation of the veteran's cancer until the August 21, 
2003 CT scan. 

The Board finds that the total rating for the veteran's 
service-connected jejunal stromal sarcoma was properly 
reduced to 20 percent for the period commencing on August 1, 
2002, based on the medical evidence indicating that there was 
no active cancer process as of that time.  There is also no 
evidence thereafter of an active malignancy until August 21, 
2003.  The RO was thus correct in rating the veteran's 
jejunal stromal sarcoma based on the residuals of the disease 
and its treatment.  As the objective evidence does not 
demonstrate the presence of an active malignancy relating to 
the veteran's jejunal stromal sarcoma for the period from 
August 1, 2002 to August 20, 2003, his claim for restoration 
of a total rating for this aforementioned period must be 
denied.

ORDER

The claim for an earlier effective date prior to February 15, 
2000, for a grant of a 100 percent evaluation for service-
connected jejunal stromal sarcoma is denied.

The claim for restoration of a 100 percent evaluation for 
service-connected jejunal stromal sarcoma for the period from 
August 1, 2002 to August 20, 2003 is denied.



	                        
____________________________________________
	JOY A. McDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


